Exhibit 10.28
 
THIS CONSULTING AGREEMENT (this “Agreement”) is being executed on August 6, 2009
and is effective as of August 1, 2009 between INVENTIV HEALTH, INC., a Delaware
corporation (the “Company”), and Eran Broshy, a natural person resident at 88
Central Park West, Apartment 1W, New York, NY 10023 (“Consultant”).
 
In consideration of the promises and covenants herein contained, and for other
good and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereto hereby agree as follows:
 
1.           Consulting Duties.  During the Consulting Term (as defined in
Section 2 below), Consultant shall provide consulting services (the
“Consultant’s Services”) for up to 15 hours per month on corporate strategy and
corporate development initiatives.  Consultant shall report to the Board of
Directors of the Company (the “Board”) or such persons as may be designated by
the Board from time to time.  The Company will not have the authority to direct
and control Consultant’s day-to-day activities.
 
2.           Term.  The term of Consultant’s engagement hereunder shall commence
as of August 1, 2009 (the “Commencement Date”) and shall terminate on the third
anniversary of the Commencement Date, provided that Consultant’s engagement may
be terminated prior to such third anniversary (i) by the Company with or,
subject to Section 3, without Cause (as hereinafter defined), provided that any
termination without Cause on or after May 1, 2011 shall be effective 90 days
after written notice thereof to Consultant, or (ii) by Consultant upon 30 days’
prior written notice to the Company and shall terminate automatically upon
Consultant’s death or disability.  The term of Consultant’s engagement hereunder
is referred to herein as the “Consulting Term.”
 
3.           Compensation.  In consideration for Consultant's Services rendered
hereunder, Consultant shall receive a consulting fee at a rate of $100,000 per
annum, payable in bi-weekly installments.  In the event Consultant's engagement
is terminated by the Company prior to the second anniversary of the Commencement
Date other than for Cause, Consultant shall be entitled to be paid the
consulting fee until the second anniversary of the Commencement
Date.  Consultant acknowledges that, except as expressly set forth in this
Agreement, he is not entitled to any other payments, fees, compensation or
benefits of any kind, including but not limited to, any bonus, severance payment
or termination benefit of any kind offered to Company employees, whether
pursuant to a plan, arrangement, policy or otherwise, and that he is not
entitled to any further payments, fees, compensation or benefits pursuant to the
Employment Agreement dated as of June 11, 2008 between Consultant and the
Company (the “Employment Agreement”).  This Agreement shall not limit any
compensation to which Consultant may be entitled in his capacity as a member of
the Board, including as Chairman for so long as he serves in such capacity.  As
used in this Agreement, “Cause” shall mean (a) a material breach of (i) (A)
Section 10(a) or 19 of the Employment Agreement, which shall remain in effect
until the first anniversary of the Commencement Date or (B) Section 6 of this
Agreement which, in each case, is not cured, to the extent susceptible of cure,
within 15 days after receipt of written notice from the Company specifying such
breach or (ii) for so long as Consultant serves as a director of the Company,
his fiduciary duties as such a director or the Company's Code of Business Ethics
and Conduct, (b) Consultant's conviction of, or plea of guilty or nolo
contendere to, a felony or a misdemeanor involving moral turpitude or (c) the
commission by Consultant of an act of fraud or embezzlement against the Company
or any affiliate, provided that Consultant shall be given the opportunity to
appear before the Board prior to the time such termination would otherwise
become effective.
 
4.           Contractor Status.  The relationship of Consultant to the Company
shall be that of independent contractor and not that of an employee of the
Company or any of its affiliates, subsidiaries or divisions.  Nothing contained
in this Agreement shall be construed so as to constitute a partnership or joint
venture between the Company or any of its affiliates, subsidiaries or divisions,
on the one hand, and Consultant, on the other hand.  The parties agree that the
Company will not withhold or pay unemployment insurance or any local, state or
federal taxes on behalf of Consultant.  Consultant acknowledges that the payment
of any such taxes and insurance shall be the sole responsibility of Consultant,
and Consultant agrees to indemnify and hold harmless the Company from and
against any and all losses, penalties, damages or other liabilities in
connection therewith.
 
5.           Reimbursement for Expenses.  The Company shall reimburse Consultant
in accordance with the Company’s policies for all reasonable out-of-pocket costs
incurred or paid by Consultant in connection with or related to, the performance
of his duties, responsibilities or services under this Agreement, upon
presentation by Consultant of documentation, expense statements, vouchers,
and/or such other supporting information as the Company may reasonably request.
 
6.           Non-Solicitation.  (a)  (i)  During the Consulting Term and until
the later of the first anniversary of the Commencement Date and 6 months
following the expiration or termination of the Consulting Term, except as
consented to in advance by the Audit Committee, Consultant will not, for his own
benefit or for the benefit of any person or entity other than the Company, (A)
solicit, or assist any person or entity other than the Company to solicit any
officer, director, executive or employee of the Company to leave his/her
employment or (B) solicit, or assist any person or entity other than the Company
to solicit any officer, director, executive or employee of the Company to
provide services in any capacity while an employee of the Company.  The phrase
"officer, director, executive or employee" shall exclude, for purposes of
Sections 6(a)(i) and (ii), Laura Brush.
 
(ii)  During the Consulting Term and, if later, until the first anniversary of
the Commencement Date, except as consented to in advance by the Audit Committee,
Consultant will not, for his own benefit or for the benefit of any person or
entity other than the Company, (A) hire or cause to be hired for Consultant’s
benefit any present or former officer, director, executive or employee of the
Company or (B) engage any present or former officer, director, executive or
employee of the Company as a partner, contractor, sub-contractor, employee,
consultant or other business associate of Consultant.
 
 
(b)  During the Consulting Term and until the later of the first anniversary of
the Commencement Date and 6 months following the expiration or termination of
the Consulting Term, Consultant will not (i) solicit, or assist any person or
entity other than the Company to solicit, any person or entity that is a client
of the Company, or has been a client of the Company during the twelve (12)
months prior to the date of termination of the Consulting Term, to purchase
outsourced commercialization services or any other products or services the
Company provides to a client, or (ii) interfere with any of the Company’s
business relationships.
 
 
(c)  Consultant acknowledges that the above covenants are manifestly reasonable
on their face, and the parties expressly agree that such restrictions have been
designed to be reasonable and no greater than is required for the protection of
the Company.
 
 
(d)  Consultant agrees that because damages arising from violations of this
Section 6 are extremely difficult to quantify with certainty, injunctive relief
will be necessary to effect the intent of such Section.  Accordingly, Consultant
hereby consents to the imposition of a preliminary or permanent injunction as a
remedy to this breach of this Section 6.
 
 
(e)  It is the desire and intent of the parties hereto that the restrictions set
forth in this Section 6 shall be enforced and adhered to in every particular,
and in the event that any provision, clause or phrase shall be declared by a
court of competent jurisdiction to be judicially unenforceable either in whole
or in part – whether the limit be in duration, geographic coverage or scope of
activities precluded – the parties agree that they will mutually petition the
court to sever or limit the unenforceable provisions so as to retain and
effectuate to the greatest extent legally permissible the intent of the parties
as expressed in this Section 6.
 


(f)  For purposes of Sections 6 and 7 of this Agreement, the “Company” shall be
deemed to refer to the Company and each of its subsidiaries.
 
7.  Confidential Information.  (a)  Consultant shall not (for his own benefit or
the benefit of any person or entity other than the Company) use or disclose any
of the Company’s trade secrets or other confidential information.  The term
“trade secrets or other confidential information” includes, by way of example,
matters of a technical nature, “know-how”, computer programs (including
documentation of such programs), research projects, and matters of a business
nature, such as proprietary information about costs, profits, markets, sales,
lists of customers, and other information of a similar nature to the extent not
available to the public, and plans for future development.  After termination of
the Consulting Term, Consultant shall not use or disclose trade secrets or other
confidential information unless such information becomes a part of the public
domain other than through a breach of this Agreement or is disclosed to
Consultant by a third party who is entitled to receive and disclose such
information.
 
(b)  Upon the termination of the Consulting Term, or at any time upon the
request of the Company, Consultant (or his heirs or personal representatives)
shall deliver to the Company all documents and materials containing either trade
secrets and confidential information relating to the Company’s business or
privileged information, and all documents, materials and other property
belonging to the Company, which in either case are in the possession or under
the control of Consultant (or his heirs or personal representatives).
 
(c)  All discoveries and works made or conceived by Consultant during the
Consulting Term, jointly or with others, that relate to the Company’s activities
shall be owned by the Company.  The terms “discoveries and works” include, by
way of example, inventions, computer programs (including documentation of such
programs), technical improvements, processes, drawings, and works of authorship,
including sales materials which relate to wall media products,
sampling/comparing or services.  Consultant shall promptly notify and make full
disclosure to, and execute and deliver any documents requested by, the Company
to evidence or better assure title to such discoveries and works by the Company,
assist the Company in obtaining or maintaining for itself at its own expense
United States and foreign patents, copyrights, trade secret protection and other
protection of any and all such discoveries and works, and promptly execute,
whether during the Consulting Term or thereafter, all applications or other
endorsements necessary or appropriate to maintain patents and other rights for
the Company and to protect its title thereto.  Any discoveries and works which,
within six (6) months after the termination of the Consulting Term, are made,
disclosed, reduced to a tangible or written form or description, or are reduced
to practice by Consultant and which pertain to work performed by Consultant
while engaged by the Company shall, as between Consultant and the Company, be
presumed to have been made during the Consulting Term.
 
8.           No Conflicting Agreements.  Consultant represents and warrants to
the Company that his engagement hereunder does not conflict with and will not be
constrained by any pre-existing business relationship or agreement to which
Consultant is a party or otherwise is bound and does not conflict with any
existing duties or responsibilities in which Consultant is otherwise engaged,
whether by agreement or otherwise.
 
9.           Notices.  All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be given (and shall be
deemed to have been duly received if so given) (i) by hand delivery, telegram,
telex or telecopy, or by mail (registered or certified mail, postage prepaid,
return receipt requested) or by any courier service, such as Federal Express,
providing proof of delivery or (ii) by email if followed within one business day
by one of the other methods specified herein.  All communications hereunder
shall be delivered to the respective parties at the following addresses:
 
If to Consultant:
 
Eran Broshy
88 Central Park West, Apartment 1W
New York, NY 10023
Facsimile: 212-712-0908
ebroshy@inventivhealth.com


If to the Company:


inVentiv Health, Inc.
500 Olde Worthington Road
Westerville, OH  43082
Attention:  R. Blane Walter
Facsimile:  614-839-7400
bwalter@inventivhealth.com


copy to:


Kenneth G. Alberstadt, Esq
Akerman Senterfitt LLP
335 Madison Avenue, Suite 2600
New York, N.Y.  10017
Facsimile: (212) 880-8965
kenneth.alberstadt@akerman.com


or to such other address as the person to whom notice is given may have
previously furnished to the others in writing in the manner set forth above.
 
10.           Assignability and Binding Effect.  This Agreement shall inure to
the benefit of and shall be binding upon the parties hereto and their respective
successors and assigns.  Notwithstanding the foregoing, the obligations of
Consultant may not be delegated and Consultant may not assign, transfer, pledge,
encumber, hypothecate or otherwise dispose of this Agreement, or any of its
rights hereunder, and any such attempted delegation or disposition shall be null
and void and without effect.
 
11.           Complete Understanding; Amendment.  This Agreement constitutes the
complete understanding between the parties with respect to the engagement of
Consultant hereunder, and supersedes all prior agreements, whether oral or
written, by or among the parties hereto.  Upon execution of this Agreement by
the Company and Consultant, Consultant's employment pursuant to the Employment
Agreement shall terminate by reason of Consultant's resignation without Good
Reason.  This Agreement shall not be altered, modified, amended or terminated
except by written instrument signed by each of the parties hereto.  Waiver by
either party hereto of any breach hereunder by the other party shall not operate
as a waiver of any other breach, whether similar to or different from the breach
waived.
 
12.           GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO ITS
CONFLICT OF LAWS PRINCIPLES.
 
13.           Section Headings.  The section headings contained in this
Agreement are for reference purposes only and shall not effect in any way the
meaning or interpretation of this Agreement.
 
14.           Severability.  If any provision of this Agreement or the
application of any such provision to any party or circumstances shall be
determined by any court of competent jurisdiction to be invalid and
unenforceable to any extent, the remainder of this Agreement or the application
of such provision to such person or circumstances other than those to which it
is so determined to be invalid and unenforceable, shall not be affected thereby,
and each provision hereof shall be validated and shall be enforced to the
fullest extent permitted by law.
 
15.           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same agreement.
 
IN WITNESS WHEREOF, the parties hereto set their hands as of the day and year
first above written.
 


 
INVENTIV HEALTH, INC.
 
By:____/s/ R. Blane Walter_______
Name:  R. Blane Walter
Title:  Chief Executive Officer
 
CONSULTANT:


 
/s/ Eran Broshy                                           
                Eran Broshy